     Case 4:19-cr-06063-SMJ            ECF No. 28        filed 11/08/19     PageID.73 Page 1 of 2




      United States District Court, Eastern District of Washington
                               Magistrate Judge John T. Rodgers
                                           Yakima

 USA v. NICHOLAS SEAN CARTER                                 Case No. 2:19-CR-0183-SMJ-1
                                                                      4:19-CR-6063-SMJ-2

        Spokane Video Conference (JTR @ Yakima; Counsel and Defendant @ Spokane)
                    The Defendant agreed to appear via video conference.

 Arraignment/Initial Appearance on Indictment:                                            11/08/2019

 ☒ Courtney Piazza, Courtroom Deputy [S]                 ☒ Caitlyn Baunsgard, US Atty
 ☒ Pam Howard, Courtroom Deputy [Y]                      ☒ Colin Prince, Defense Atty
 ☒ Stephanie Cherney, US Probation / Pretrial            ☒ Interpreter NOT REQUIRED
   Services Officer
 ☒ Defendant present ☒ in custody USM

 ☒    USA Motion for Detention in each cause             ☒   Rights given
 ☐    USA not seeking detention                          ☒   Acknowledgment of Rights filed
 ☒    Financial Affidavit (CJA 23) filed in each cause   ☒   Defendant received copy of Indictment in each
                                                             cause
 ☒    The Court will appoint the Federal Defenders in    ☒   Defendant waived reading of Indictment in each
      each cause                                             cause
 ☐    Based upon conflict with Federal Defenders, the    ☐   Charging document read in open court
      Court will appoint a CJA Panel Attorney
 ☐    PRE-Trial Services Report ordered                  ☐   POST Pre-Trial Services Report ordered

                                                         ☐   AO199c Advice of Penalties & Sanctions filed


                                                REMARKS
        Defendant appeared with counsel and was advised of his rights and the allegations contained in
the Indictment in each cause.
        The Defendant acknowledged to the Court that his true and correct name is: NICHOLAS SEAN
CARTER. Defendant consents to video hearing.
        “Not guilty” plea entered.
        Based on information contained in the Financial Affidavit, the Court appointed the Federal
Defenders to represent Defendant in each cause.

        Government has filed a motion for detention in each cause.

        Defendant waived a detention hearing at this time but reserved the right to revisit issue of
detention should circumstances change.

The Court ordered:
        1. Motions for detention granted in each cause.
        2. Defendant shall be detained by the U. S. Marshal until further order of the Court.


         Digital Recording/S-740                  Time: 12: 30 p.m. – 12:43 p.m.                       Page 1
Case 4:19-cr-06063-SMJ     ECF No. 28      filed 11/08/19   PageID.74 Page 2 of 2




                                 Waived by Defendant;
                        USA’s Motion for Detention is granted.
      Subject to right to return before the Court should circumstances change.




    Digital Recording/S-740         Time: 12: 30 p.m. – 12:43 p.m.               Page 2
